Title: To George Washington from Daniel Carroll, 22 January 1791
From: Carroll, Daniel
To: Washington, George

 

Sir,
Jany 22d 1791

I do myself the honor of inclosing a Resolution No. 1 of the Genl Assembly of Maryland acceding to the proposition made by the General of Assembly of Virginia on the 10th of Novr 1789, likewise several resolutions No. 2: establishing a fund for the money pledged by the first resolution, and an Act No. 3 to Condemn land if necessary for the public buildings of the United States.
By a letter lately recieved from our Governor I expect these papers are on their way to you officially.
It will be observed, that the whole of the first payment to be made the Treasurer of Maryland, is to become due on the first of Jany 1792. From the information I recieved at Annapolis there is I believe money now in the Treasury of Maryland, which has arisen from the funds specified, & that the Treasurer in that Case wou’d pay the money, if he Shou’d not think himself precluded by the Terms, which declare the whole of the 1st payment to become due on the 1st of Jany 1792. At any rate I am confident there will be no dificulty in obtaining the money thru’ individuals for the purposes mentiond, if any obstacle shou’d occur on the part of the Treasurer under the Law. I have, Sir, the honor to be with great respect yr most Obt Servt

Danl Carroll

